People v Modest (2018 NY Slip Op 06290)





People v Modest


2018 NY Slip Op 06290


Decided on September 27, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 27, 2018

107929

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJAMELL MODEST, Appellant.

Calendar Date: August 6, 2018

Before: McCarthy, J.P., Egan Jr., Devine, Aarons and

	 Rumsey, JJ.

Terrence M. Kelly, Albany, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Coccoma, J.), rendered September 28, 2015 in Schenectady County, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and reckless endangerment in the first degree.
Defendant fatally shot his former girlfriend in the presence of their infant son and was charged in an indictment with multiple crimes. In satisfaction thereof, he pleaded guilty to murder in the second degree and reckless endangerment in the first degree and waived his right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to concurrent prison terms of 23 years to life on the murder conviction and 3½ to 7 years on the reckless endangerment conviction. He appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490, 492-493 [2014]; People v Stokes, 95 NY2d 633 [2001]).
McCarthy, J.P., Egan Jr., Devine, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.